Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered February 26, 1996, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to assault in the second degree as the result of an incident in which the victim lost an eye after defendant hit him with a broken glass. Defendant was sentenced as a second felony offender to a determinate prison term of 5V2 years, a sentence he challenges on the ground that it is harsh and excessive. Given that defendant was sentenced in accordance with the plea agreement, and in light of both the serious nature of the crime and defendant’s lengthy criminal history, the sentence is appropriate and we find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see, People v Osgood, 206 AD2d 571; People v Edwards, 201 AD2d 813, lv denied 83 NY2d 852).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.